Case 16-20204-JAD        Doc 56    Filed 02/23/21 Entered 02/23/21 11:16:37             Desc Main
                                   Document     Page 1 of 2



                         UNITED STATES BANKRUTPTCY COURT
                         WESTERN DISTRICT OF PENNSYLVANIA

In Re: James L. Garland, Jr. and              Case No. 16-20204-JAD
Marci Jo Garland,
                                              Document No. 56
                       Debtors,               Related to DD No.
                                              Related to Claim No. 18
JPMorgan Chase Bank, N.A.
                   Movant,

          v.
James L. Garland, Jr., Marci Jo Garland,
and Ronda J. Winnecour, Chapter 13
Trustee
                       Respondents,



           OBJECTION TO NOTICE OF MORTGAGE PAYMENT CHANGE

           AND NOW the Debtors James L. Garland, Jr., and Marci Jo Garland, through

counsel Justin P. Schantz, Esquire, file this Objection to the Notice of Notice of Mortgage

Payment Change filed by JPMorgan Chase Bank, N.A., (hereinafter JPMorgan) on February 2,

2021. In support of the Objection, the Debtor alleges the following:

               1)      This is a core matter to which this Court may enter a final judgment.

               2)      However, if it is later determined this Court cannot enter a final judgment

absent consent by all parties, the Debtors consent to this Court entering a final judgment.

               3)      On February 2, 2021, JPMorgan filed a Notice of Mortgage Payment

Change in connection with Claim No. 18 (the "Notice").

               4)      The notice provides for an increase in escrow payments of $33.86, to

increase the overall mortgage payment to $542.17, starting April 2021.

               5)      The Exhibit attached to the Notice indicates an escrow shortage of

$617.94.
Case 16-20204-JAD       Doc 56    Filed 02/23/21 Entered 02/23/21 11:16:37            Desc Main
                                  Document     Page 2 of 2



               6)     The Exhibit attached to the Notice also claims an decrease in property

taxes of $178.57, and an increase in insurance payments of $370.30, for a net increase of

$191.73 per year.

               7)     The Debtor is concerned about the very substantial increase in insurance

premiums listed – by the Debtor's calculations, a 30% premium increase in a single year.

               8)     The Debtor believes documentation as to this premium increase would be

appropriate to determine the source of such a sudden and substantial increase.

               9)     However, and more importantly, this case is in the process of completion.

               10)    Earlier this Month, the Office of the Chapter 13 Trustee filed a Motion to

Terminate Wage Attachment, on the basis that the Plan is complete.

               11)    That notice also provided for the Debtors to takeover direct payments as of

April 2021.

               12)    The Notice in this case is therefore moot, as the Plan is completed and any

payment change would not, be paid through the Plan or by the Chapter 13 Trustee.

               13)    Even if the Notice were allowed, JPMorgan would not obtain the relief it

seeks through the Notice as the Plan is complete.

               WHEREFORE, the Debtors respectfully request this Honorable Court grant
Debtors' Objection, and thereafter deny JPMorgan's Notice of Mortgage Payment Change.

                                                    Respectfully Submitted,
                                                    /s/Justin P. Schantz
                                                    Justin P. Schantz, Esquire
                                                    Attorney for the Debtor
                                                    PA.I.D.No. 210198
                                                    David A. Colecchia and Associates
                                                    324 South Maple Avenue
                                                    Greensburg, PA 15601
                                                    (724)-837-2320
                                                    jschantz@my-lawyers.us
